

LIFEVANTAGE CORPORATION
FY2016 SALES INCENTIVE PLAN


SECTION 1. INTRODUCTION.
The Board adopted this LifeVantage Corporation FY2016 Sales Incentive Plan as of
the Adoption Date.
The purpose of this Plan is to align Company sales personnel with the Company’s
business strategy and key objectives. Specifically, the Plan is designed to:
•
Ensure alignment of expectations between the sales organization and individual
Participants;

•
Focus on growth in enrollment and Company revenues;

•
Support reductions in distributor attrition; and

•
Ensure a pay for performance philosophy where a Participant is recognized and
rewarded for achieving results.



The Plan seeks to achieve its purpose by granting Awards which provide for
discretionary Performance Bonus payments that are based on achievement of
Performance Metrics and with actual payment of any earned bonus determined as a
percentage of a Participant’s Base Salary. Annual performance targets (from the
Company’s approved Fiscal Year 2016 Plan) have been divided into quarterly
performance expectations for three discrete Performance Metrics. Annual
incentives paid will be determined by a percent-of-goal approach and measured
and paid on a quarterly basis. No Shares will ever be issued under this Plan.
Award payments may only be made with cash.
Capitalized terms shall have the meaning provided in Section 2 unless otherwise
provided in this Plan or any applicable Award Agreement.
SECTION 2.    DEFINITIONS.
If a Participant’s Award Agreement (or other written agreement executed by and
between Participant and the Company) expressly includes defined terms that
expressly are different from and/or conflict with the defined terms contained in
this Plan then the defined terms contained in the Award Agreement (or other
written agreement executed by and between Participant and the Company) shall
govern and shall supersede the definitions provided in this Plan.
(a)    “Adoption Date” means July 1, 2015.
(b)    “Affiliate” means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity. For
purposes of determining an individual’s “Service,” this definition shall include
any entity other than a Subsidiary, if the Company, a Parent and/or one or more
Subsidiaries own not less than 50% of such entity.



--------------------------------------------------------------------------------



(c)    “Award” means an opportunity for a Participant to earn a discretionary
cash Performance Bonus for each Quarter that the Award remains outstanding based
on achievement of Performance Metrics for such Quarter. No payment underlying an
Award is earned until it has been paid to the Participant and all payments
remain subject to the Committee’s discretion at all times based on all relevant
factors, including but not limited to business conditions, performance issues,
employment status, and/or any equitable considerations. A Participant may have
at most one outstanding Award under the Plan. A Participant’s Award will cease
to be outstanding once the Participant is no longer an Eligible Employee.
(d)    “Award Agreement” means an agreement between the Company and a
Participant evidencing an Award. The Award Agreement may specify the terms and
conditions for one or more Quarters, including for the entire Fiscal Year.
(e)    “Base Salary” means, with respect to a Participant, the annual base
salary that such Participant is receiving as of July 1, 2015.
(f)    “Board” means the Board of Directors of the Company, as constituted from
time to time.
(g)    “Cause” means, except as may otherwise be provided in a Participant’s
Award Agreement, (i) dishonesty or fraud, (ii) serious willful misconduct, (iii)
unauthorized use or disclosure of confidential information or trade secrets,
(iv) conviction or confession of a felony, or (v) any other act or omission by a
Participant that, in the opinion of the Company, could reasonably be expected to
adversely affect the Company’s or a Subsidiary’s or an Affiliate’s business,
financial condition, prospects and/or reputation. In each of the foregoing
subclauses (i) through (v), whether or not a “Cause” event has occurred will be
determined by the Committee whose determination shall be final, conclusive and
binding. A Participant’s Service shall be deemed to have terminated for Cause
if, after the Participant’s Service has terminated, facts and circumstances are
discovered that would have justified a termination for Cause, including, without
limitation, violation of material Company policies or breach of confidentiality
or other restrictive covenants that may apply to the Participant.
(h)    “Change in Control” means the occurrence of any one or more of the
following: (i) any merger, consolidation or business combination in which the
shareholders of the Company immediately prior to the merger, consolidation or
business combination do not own at least a majority of the outstanding equity
interests of the surviving parent entity, (ii) the sale of all or substantially
all of the Company's assets, (iii) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding Shares by any person or entity (including a "group" as defined by or
under Section 13(d)(3) of the Exchange Act), (iv) the dissolution or liquidation
of the Company, (v) a contested election of directors, as a result of which or
in connection with which the persons who were directors of the Company before
such election or their nominees cease to constitute a majority of the Board, or
(vi) any other event specified by the Board or the Committee.



--------------------------------------------------------------------------------



A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transactions.
(i)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.
(j)    “Committee” means the committee described in Section 3.
(k)    “Company” means LifeVantage Corporation, a Colorado corporation.
(l)    “Compensation Committee” means the Compensation Committee of the Board.
(m)    “Eligible Employee” means an Employee who:
(i)
is responsible for sales targets within the sales organization (must be an
account manager or sales manager or above);

(ii)
is not on a leave of absence for any reason for thirty calendar days or more in
a Quarter;

(iii)
is not on any type of corrective action plan; and

(iv)
is not a participant in the Company’s FY2016 Annual Incentive Plan.

(n)    “Employee” means any individual who is a common-law employee of the
Company, or of a Parent, or of a Subsidiary or of an Affiliate.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)    “Fiscal Year” means the Company’s fiscal year for 2016 which runs from
July 1, 2015 through June 30, 2016.
(q)    “GAAP” means United States generally accepted accounting principles as
established by the Financial Accounting Standards Board.
(r)    “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the Adoption Date shall be considered a Parent commencing as of such date.
(s)    “Participant” means an Eligible Employee who has been selected by the
Committee to participate in this Plan and receive an Award. An individual will
cease to be a Participant once such individual is no longer an Eligible
Employee.



--------------------------------------------------------------------------------



(t)    “Performance Bonus” means the discretionary cash incentive bonuses that a
Participant can earn pursuant to his/her Award.
(u)    “Performance Expectation” means, with respect to a Performance Metric,
the target quantitative expected performance that is enumerated in a
Participant’s Award Agreement.
(v)    “Performance Metrics” means the three separate performance goals in each
Quarter for an Award and these three goals consist of (i) Company revenue, (ii)
enrollment, and (iii) distributor attrition rate as described further below.
Performance Metrics        Description                    
Revenue            Based on achievement of Company revenue goals
for assigned geography/territory/accounts
Enrollment            Based on achievement of enrollment goals for
assigned geography/territory/accounts
Distributor Attrition Rate    Based on achievement of attrition rate goals
assigned by management for assigned geography


(w)    “Performance Metric Measurement” means, except as otherwise provided in
an Award Agreement, the following potential payments for a Performance Metric
based on the below degree of achievement of the Performance Metric in a Quarter.
The degree of achievement of each Performance Metric shall be determined by the
Committee in accordance with GAAP and/or internal Company financial reporting to
the extent applicable. Each Performance Metric, and its related payment that can
be earned, is measured and evaluated separately in each Quarter. The threshold
level of performance in order to be eligible for a quarterly payment for a
Performance Metric is 90% of Performance Expectation. However, after the Fiscal
Year, the Committee may in its discretion provide for additional compensation
for a Participant with respect to a Performance Metric if there was below 90%
achievement of the Performance Expectation in one or more Quarters for such
Performance Metric but the overall annual Performance Expectation for the
Performance Metric was exceeded.



--------------------------------------------------------------------------------



Degree of Achievement
Potential Payment for Performance Metric
Less than guidance of Performance Expectation
None
Between Guidance and 90%
Proportionate scaling between 30% and 50% of target of Performance Expectation
Between 90% and 100% of Performance Expectation
Proportionate scaling between 50% and 100% of Target Amount
Above 100% of performance Expectation
Proportionate scaling such that for each Performance Expectation additional 1%
achievement over Performance Expectation, potential payment increases by 4% of
Target Amount



    
(x)    “Plan” means this LifeVantage Corporation FY2016 Sales Incentive Plan as
it may be amended by the Board in its discretion.
(y)    “Quarter” means a fiscal quarter that is contained within the Fiscal
Year. There are four Quarters in the Fiscal Year.
(z)    “Relative Weight” means a percentage between 0% and 100% that is assigned
to each Performance Metric in an Award Agreement to determine the relative
weight of a Performance Metric. The sum of the Relative Weights in each Award
shall equal 100%.
(aa)    “Separation From Service” has the meaning provided to such term under
Code Section 409A and the regulations promulgated thereunder.
(bb)    “Service” means uninterrupted service as an Employee. Service will be
deemed terminated as soon as the entity to which Service is being provided is no
longer either (i) the Company, (ii) a Parent, (iii) a Subsidiary or (iv) an
Affiliate.
(cc)    “Share” means a share of Company common stock (which has a par value of
$0.001 per Share).
(dd)    “Specified Employee” means a Participant who is considered a “specified
employee” within the meaning of Code Section 409A.
(ee)    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. A corporation
that attains the status of a Subsidiary on a date after the Adoption Date shall
be considered a Subsidiary commencing as of such date.



--------------------------------------------------------------------------------



(ff)    “Target Amount” means, except as expressed otherwise in an Award
Agreement, the following target payment amounts for the Fiscal Year for a
Performance Metric. The Target Amount would be attained, for example, if 100% of
a Performance Metric’s Performance Expectation was achieved in each of the four
Quarters. The below figures are for the full Fiscal Year but the Award Agreement
will apportion such amounts to each Quarter (and such allocation need not be
uniform between the Quarters and will be further adjusted if an Eligible
Employee is not a Participant for the entire Fiscal Year).
Participant Job Level
Annual Target Amount in Dollars
Senior Vice President or above
50% multiplied by Relative Weight multiplied by Base Salary
Vice President
35% multiplied by Relative Weight multiplied by Base Salary
Director
30% multiplied by Relative Weight multiplied by Base Salary
Manager
25% multiplied by Relative Weight multiplied by Base Salary
Account Manager
20% multiplied by Relative Weight multiplied by Base Salary
Supervisor
15% multiplied by Relative Weight multiplied by Base Salary
Full Time
10% multiplied by Relative Weight multiplied by Base Salary



(gg)    “Termination Date” means the date on which a Participant’s Service
terminates.
SECTION 3.    ADMINISTRATION.
(a)    Committee Composition. A Committee shall administer the Plan. Unless the
Board or the Compensation Committee provides otherwise (which either may do in
their discretion), the Company’s Chief Executive Officer shall constitute the
“Committee” for purposes of this Plan. The Board may also at any time terminate
the functions of the Committee and reassume all powers and authority previously
delegated to the Committee.
(b)    Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take any actions it deems
necessary or advisable for the administration of the Plan. Such actions shall
include without limitation:



--------------------------------------------------------------------------------



(i) determining Eligible Employees who are to receive Awards under the Plan and
the amount of payments provided to a Participant (if any) with respect to an
Award;
(ii) determining the terms, conditions, Performance Metrics (or other
objective/subjective goals (if any)) and their degree of satisfaction, and other
features and conditions of such Awards, and amending such Awards;
(iii) correcting any defect, supplying any omission, or reconciling or
clarifying any inconsistency in the Plan or any Award Agreement;
(iv) waiving restrictions of Awards at any time and under such terms and
conditions as it deems appropriate;
(v) interpreting any extenuating circumstances and modifying the Plan or Award
Agreement in its discretion as needed;
(vi) accepting or canceling an order or discontinuing service to a customer;
(vii) disallowing sales that are determined not to be in the normal course of
business;
(viii) interpreting the Plan and any Award Agreements;
(ix) making such modifications to the Plan as are necessary to effectuate the
intent of the Plan as a result of any changes in applicable laws or accounting
treatment;
(x) modifying, amending or revoking the Plan, or discontinuing (either
temporarily or permanently) the distribution of any payment at any time and for
any reason and making appropriate adjustments to sales or compensation targets
due to favorable or unfavorable events unrelated to a Participant’s efforts of
performance; and
(xi) making all other decisions relating to the operation of the Plan;
(xii) granting Awards to Eligible Employees who are foreign nationals on such
terms and conditions different from those specified in the Plan, which may be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and adopting such modifications, procedures, and/or subplans (with any
such subplans attached as appendices to the Plan) and the like as may be
necessary or desirable to comply with provisions of the laws or regulations of
other countries or jurisdictions to ensure the viability of the benefits from
Awards granted to Participants employed in such countries or jurisdictions, or
to meet the requirements that permit the Plan to operate in a qualified or tax
efficient manner, and/or comply with applicable foreign laws or regulations.



--------------------------------------------------------------------------------



The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be
final, conclusive and binding on all persons. The Committee’s decisions and
determinations need not be uniform and may be made selectively among
Participants in the Committee’s sole discretion. The Committee’s decisions and
determinations will be afforded the maximum deference provided by applicable
law.
The Company shall effect the granting of Awards under the Plan in accordance
with the determinations made by the Committee, by execution of instruments in
writing in such form as approved by the Committee.
(c)    Indemnification. To the maximum extent permitted by applicable law, each
member of the Committee, or of the Board, or any persons (including without
limitation Employees and officers) who are delegated by the Board or Committee
to perform administrative functions in connection with the Plan, shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
Award Agreement, and (ii) from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, by contract, as a matter of law, or otherwise, or under any power
that the Company may have to indemnify them or hold them harmless.
SECTION 4.    GENERAL.
(a)    General Eligibility. Only Eligible Employees shall be eligible for
designation as Participants.
(b)    No Rights as a Shareholder. A Participant shall have no rights as a
shareholder with respect to any Award.
(c)    Termination of Service. Except as otherwise provided in this Plan or in
the applicable Award Agreement, a Participant’s outstanding Award shall
terminate without consideration upon termination of such Participant’s Service.
(d)    Code Section 409A. Notwithstanding anything in the Plan to the contrary,
the Plan and Awards granted hereunder are intended to be exempt from the
requirements of Code Section 409A and shall be interpreted in a manner
consistent with such intention. In the event that any provision of the Plan or
an Award Agreement is determined by the Committee to not comply with the
applicable requirements of Code Section 409A or the applicable regulations and
other guidance issued thereunder, the Committee shall have the



--------------------------------------------------------------------------------



authority to take such actions and to make such changes to the Plan or an Award
Agreement as the Committee deems necessary to comply with such requirements. Any
payment made pursuant to any Award shall be considered a separate payment and
not one of a series of payments for purposes of Code Section 409A.
Notwithstanding the foregoing or anything elsewhere in the Plan or an Award
Agreement to the contrary, if upon a Participant’s Separation From Service
he/she is then a Specified Employee, then solely to the extent necessary to
comply with Code Section 409A and avoid the imposition of taxes under Code
Section 409A, the Company shall defer payment of “nonqualified deferred
compensation” subject to Code Section 409A payable as a result of and within six
(6) months following such Separation From Service under this Plan until the
earlier of (i) the first business day of the seventh month following the
Participant’s Separation From Service, or (ii) ten (10) days after the Company
receives written confirmation of the Participant’s death. Any such delayed
payments shall be made without interest.
While it is intended that all payments and benefits provided under the Plan or
an Award will be exempt from (or comply with) Code Section 409A, the Company
makes no representation or covenant to ensure that the payments under the Plan
or an Award are exempt from or compliant with Code Section 409A. In no event
whatsoever shall the Company be liable if a payment or benefit under the Plan or
an Award is challenged by any taxing authority or for any additional tax,
interest or penalties that may be imposed on a Participant by Code Section 409A
or any damages for failing to comply with Code Section 409A. The Participant
will be entirely responsible for any and all taxes on any benefits payable to
such Participant as a result of the Plan or an Award.
(e)    Electronic Communications. Subject to compliance with applicable law
and/or regulations, an Award Agreement or other documentation or notices
relating to the Plan and/or Awards may be communicated to Participants (and
executed by Participants) by electronic media.
(f)    Unfunded Plan. The Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants who are granted Awards under
this Plan, any such accounts will be used merely as a bookkeeping convenience.
The Company shall not be required to segregate any assets which may at any time
be represented by Awards, nor shall this Plan be construed as providing for such
segregation, nor shall the Company or the Board or Committee be deemed to be a
trustee of cash to be awarded under the Plan.
(g)    Liability of Company. The Company (or members of the Board or Committee)
shall not be liable to a Participant or other persons as to any unexpected or
adverse tax consequence or any tax consequence expected, but not realized, by
any Participant or other person due to the grant, receipt, or settlement of any
Award granted hereunder.
(h)    Reformation. In the event any provision of this Plan shall be held
illegal or invalid for any reason, such provisions will be reformed by the Board
if possible and to the extent needed in order to be held legal and valid. If it
is not possible to reform the illegal



--------------------------------------------------------------------------------



or invalid provisions then the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
(i)    Successor Provision. Any reference to a statute, rule or regulation, or
to a section of a statute, rule or regulation, is a reference to that statute,
rule, regulation, or section as amended from time to time, both before and after
the Adoption Date and including any successor provisions.
(j)    Governing Law. This Plan and (unless otherwise provided in the Award
Agreement) all Awards shall be construed in accordance with and governed by the
laws of the State of Utah, but without regard to its conflict of law provisions.
The Committee may provide that any dispute as to any Award shall be presented
and determined in such forum as the Committee may specify, including through
binding arbitration. Unless otherwise provided in the Award Agreement,
recipients of an Award under the Plan are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Utah to resolve any and
all issues that may arise out of or relate to the Plan or any related Award
Agreement.
(k)    Assignment or Transfer of Awards. No Award shall be transferable by the
Participant. No Award or interest therein may be transferred, assigned, pledged
or hypothecated by the Participant during his or her lifetime, whether by
operation of law or otherwise, nor may an Award be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law, nor may an
Award be made subject to execution, attachment or similar process. Any act in
violation of this Section 4(k) shall be null and void.
(l)    Company Rights. The Company reserves the right at any time to assign
accounts, or remove accounts, or to accept or reject orders from customers, and
to refrain from paying incentive on draw fees the Company receives, freight
charges to customers or with respect to similar or dissimilar transactions. The
Company further reserves the right to adjust quotas under the Plan as it deems
appropriate. .
SECTION 5.    TERMS AND CONDITIONS OF AWARDS.
(a)    Award Agreement. Each grant of an Award under the Plan shall be evidenced
by an executed Award Agreement between the Participant and the Company. Such
Award shall be subject to all applicable terms of the Plan and may be subject to
any other terms that are not inconsistent with the Plan. The provisions of the
various Award Agreements entered into under the Plan need not be identical.
(b)    Eligibility for Payments. An individual must generally be a Participant
on the date of any Award payment in order to receive such payment. However, the
Committee may in its discretion provide a Participant, whose Termination Date
preceded the date of payment for a Performance Metric(s), with a pro-rated
payment (based on the amount of time in the Quarter(s) that the Participant was
providing Service) if such Participant was terminated for any reason other than
by the Company for Cause and if the threshold for the Performance Metric(s) was
exceeded. Similarly, if a Participant’s job level or position



--------------------------------------------------------------------------------



changes during a Quarter then the Committee shall address such circumstance on a
case-by-case basis and the Committee may in its discretion determine that the
Participant continues to be eligible for certain payments under this Plan if
threshold performance for a Performance Metric(s) in the applicable Quarter was
exceeded.
(c)    Form and Time of Settlement of Awards. Payment of any Performance Bonuses
shall be made solely in the form of cash and in the time frames set forth in
this section. Performance Bonuses for Awards covering the first three Quarters
of the Fiscal Year shall be paid out to Participants within 45 days after the
end of the Quarter. Performance Bonuses for Awards covering the last Quarter of
the Fiscal Year shall be paid out to Participants during the first 2.5 months
after the end of the Fiscal Year. Notwithstanding the foregoing, all Performance
Bonus payments will be made earlier upon the consummation of a Change in Control
(and performance will be measured by the Committee on a pro-rated basis for the
Quarter in which the Change in Control occurred).
(d)    Creditors’ Rights. A holder of an Award shall have no rights other than
those of a general creditor of the Company. Awards represent an unfunded and
unsecured obligation of the Company.
SECTION 6.    ADJUSTMENTS.
Notwithstanding satisfaction of any Performance Metric(s), the value of a
Participant’s Award or Performance Bonus or any other benefits granted, issued,
retainable, vested and/or to be paid under an Award on account of satisfaction
of such Performance Metrics may be reduced by the Committee on the basis of such
further considerations as the Committee in its sole discretion shall determine.
In other words, this Plan is a discretionary plan and a Participant has no
rights to any payment and has not earned any payment under this Plan unless and
until the Company has actually provided the Participant with the applicable
payment.
SECTION 7.    LIMITATIONS ON RIGHTS.
(a)    Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain in Service or to
continued participation in the Plan. The Company and its Parents and
Subsidiaries and Affiliates reserve the right to terminate the Service of any
person at any time, and for any reason, subject to applicable laws, the
Company’s Articles of Incorporation and Bylaws, and a written employment
agreement (if any).
(b)    Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant’s regular, recurring compensation
for purposes of the termination indemnity or severance pay law of any state.
Furthermore, such benefits shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan or similar
arrangement provided by the Company or a Subsidiary or Affiliate unless
expressly so provided by such other plan or arrangement, or except where the
Committee expressly determines that inclusion of an Award or portion of an Award



--------------------------------------------------------------------------------



should be included. Awards under the Plan may be made in combination with or in
addition to, or as alternatives to, grants, awards or payments under any other
Company or Subsidiary or Affiliate plans. The Company or any Subsidiary or any
Affiliate may adopt such other compensation programs and additional compensation
arrangements (in addition to this Plan) as it deems necessary to attract,
retain, and motivate officers, directors, employees or independent contractors
for their service with the Company and its Subsidiaries and its Affiliates.
(c)    Clawback Policy. The Company may (i) cause the cancellation of any Award,
(ii) require reimbursement of any Award by a Participant and (iii) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with Company policies as may be adopted and/or
modified from time to time by the Company and/or applicable law (each, a
“Clawback Policy”). In addition, a Participant may be required to repay to the
Company certain previously paid compensation, whether provided under this Plan
or an Award Agreement or otherwise, in accordance with the Clawback Policy. By
accepting an Award, a Participant is also agreeing to be bound by the Company’s
Clawback Policy which may be amended from time to time by the Company in its
discretion (including without limitation to comply with applicable laws or stock
exchange requirements) and is further agreeing that all of the Participant’s
Awards may be unilaterally amended by the Company to the extent needed to comply
with the Clawback Policy.
SECTION 8.    TAXES.
A Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations (including without limitation
federal, state, local and foreign taxes) that arise in connection with his or
her Award. The Company shall not be required to make any payment under the Plan
until such obligations are fully satisfied and the Company shall, to the maximum
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.
SECTION 9.    DURATION AND AMENDMENTS.
(a)    Term of the Plan. The Plan is effective on July 1, 2015 and may be
terminated by the Board on any date pursuant to Section 10(b). No further Awards
may be granted after the earlier of the Board’s termination of the Plan under
Section 10(b), the date of a Change in Control, or June 30, 2016. This Plan will
terminate after the Company has provided all payments (if any) to Participants.
This Plan will not in any way affect outstanding awards that were issued under
any other Company compensation plans.
(b)    Right to Amend or Terminate the Plan. The Board may amend or terminate
the Plan or any outstanding Awards at any time and for any reason. In the event
of any conflict in terms between the Plan and any Award Agreement, the terms of
the Plan shall prevail and govern.







--------------------------------------------------------------------------------



SECTION 10.    EXECUTION.
To record the adoption of this Plan by the Board, the Company has caused its
duly authorized officer to execute this Plan on behalf of the Company.
 
LIFEVANTAGE CORPORATION


__________________________________
 
By:_______________________________
 
Title:______________________________

 

